 



Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of January 31, 2006, is by and among APPLICA INCORPORATED
(the “Borrower”), a Florida corporation, each of its Subsidiaries identified on
the signature pages hereof, the Lenders identified on the signature pages hereof
and BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, the “Agent”). Terms used herein but not otherwise defined herein shall
have the meanings provided to such terms in the Credit Agreement (as hereinafter
defined).
W I T N E S S E T H
     WHEREAS, the Borrower, the Subsidiaries, the Lenders and the Agent are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of December 23, 2005 (as further amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”);
     WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement as set forth in this Amendment;
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. The Credit Agreement is hereby amended as follows:
          (a) by amending and restating the clause in Section 3.9 of the Credit
Agreement which provides “second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrower;” as follows:
     “second, to pay any fees, indemnities or expense reimbursements then due to
the Lenders from the Borrower;”
          (b) by amending and restating clause (b) of Section 7.35 of the Credit
Agreement as follows:
          (b) Not later than February 28, 2006, the Applica Asia Documents;
          (c) by amending and restating clause (d) of Section 7.35 of the Credit
Agreement as follows:
     (d) Promptly upon the Agent’s request, the execution of the Applica
Americas Blocked Account Agreement with Bank to establish the Applica Americas
Blocked Account for deposit of payments from Applica Americas customers; and

 



--------------------------------------------------------------------------------



 



          (d) by amending and restating the clauses (vii) and (viii) of
Section 11.1(a) of the Credit Agreement as follows:
     (vii) release any Loan Parties from their obligations under this Agreement
or any of the other Loan Documents, release any Guaranties of the Obligations,
contractually subordinate the priority of Administrative Agent’s Liens or
release Collateral other than as permitted by Section 12.11;
     (viii) amend the definition of “Required Lenders” or “Pro Rata Share”;
          (e) by amending and restating the definition of “Fixed Charge
Availability Requirements” in Annex A to the Credit Agreement as follows:
     “Fixed Charge Availability Requirements” means, for any month, (i) Average
Monthly Excess Availability for such month of not less than $13,000,000, or
(ii) on each day during such month the Aggregate Revolver Outstandings does not
exceed the lesser of the Borrowing Base on such day or the Maximum Revolver
Amount on such day.
     2. The effectiveness of this Amendment is subject to the satisfaction of
each of the following conditions (in form and substance satisfactory to the
Agent):
     (a) The Agent shall have received original counterparts of this Amendment
duly executed by the Loan Parties, the Agent and the Lenders;
     (b) The Agent shall have received such additional agreements, certificates
or documents as it may reasonably request in connection with this Amendment.
     3. The Borrower and the Guarantors represent and warrant to the Agent and
the Lenders that (i) the representations and warranties of the Loan Parties set
out in the Credit Agreement and in the Security Agreement, each as amended by
this Amendment, are true and correct as of the date hereof (except those which
expressly relate to an earlier period), (ii) no event has occurred and is
continuing which constitutes a Default or Event of Default and (iii) no Loan
Party has any counterclaims, offsets, credits or defenses to the Loan Documents
and the performance of its obligations thereunder, or if any Loan Party has any
such claims, counterclaims, offsets, credits or defenses to the Loan Documents
or any transaction related to the Loan Documents, same are hereby waived,
relinquished and released in consideration of the Agent’s and the Lenders’
execution and delivery of this Amendment.
     4. The Guarantors (i) acknowledge and consent to all of the terms and
conditions of this Amendment, (ii) affirm all of their obligations under the
Loan Documents and (iii) agree that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge the Guarantors’
obligations under the Credit Agreement or the other Loan Documents.

-2-



--------------------------------------------------------------------------------



 



     5. The Borrower and the Guarantors hereby represent and warrant to the
Agent and the Lenders as follows:
     (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.
     (ii) This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.
     6. Except as modified hereby, all of the terms and provisions of the Credit
Agreement (including Schedules and Exhibits), the Security Agreement (including
Schedules and Exhibits) and the other Loan Documents, and the obligations of the
Loan Parties under the Credit Agreement, the Security Agreement and the other
Loan Documents, are hereby ratified and confirmed and shall remain in full force
and effect.
     7. This Amendment shall be deemed part of the Credit Agreement and a breach
of any representation, warranty or covenant herein shall constitute an Event of
Default under the Credit Agreement.
     8. This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and it shall
not be necessary in making proof of this Amendment to produce or account for
more than one such counterpart.
     9. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of New
York.
     10. To the fullest extent permitted by applicable law, the parties hereto
each hereby waives the right to trial by jury in any action, suit, counterclaim
or proceeding arising out of or related to this Amendment.
[Remainder of page intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

            “BORROWER”


APPLICA INCORPORATED, a Florida corporation
      By:   /s/ Terry Polistina         Name:   Terry Polistina        Title:  
Senior Vice Pres. and Chief Financial Officer        “GUARANTORS”


APPLICA CONSUMER PRODUCTS, INC., a Florida
corporation
      By:   /s/ Terry Polistina         Name:   Terry Polistina        Title:  
Senior Vice Pres. and Chief Financial Officer        APPLICA CANADA CORPORATION,
a
Nova Scotia corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary        WD DELAWARE, INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary     

[Signatures continued on following page]

-4-



--------------------------------------------------------------------------------



 



            HP INTELLECTUAL CORP., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary        WINDMERE HOLDINGS CORPORATION, a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary        HP DELAWARE, INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary        HPG LLC, a Delaware limited liability company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary        APPLICA AMERICAS, INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary        APPLICA MEXICO HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Secretary     

[Signatures continued on following page]

-5-



--------------------------------------------------------------------------------



 



            “AGENT”
BANK OF AMERICA, N.A., as the Agent
      By:   /s/ Sherry Lail         Name:   Sherry Lail        Title:   Senior
Vice President        “LENDERS”

BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Sherry Lail         Name:   Sherry Lail        Title:   Senior
Vice President        WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Gary Dixon         Name:   Gary Dixon        Title:   Director 
      GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
      By:   /s/ Brian P. Schwinn         Name:   Brian P. Schwinn       
Title:   Duly Authorized Signatory     

-6-